           Case 1:21-cv-03910-LTS Document 7 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TORI JANE HAM,

                                 Plaintiff,

                     -against-                                   1:21-CV-3910 (LTS)

 ICL BRONX HOUSE INSTITUTE FOR                                   CIVIL JUDGMENT
 COMMUNITY LIVING; ANGELYCE
 SCOTT,

                                 Defendants.

       Pursuant to the order issued September 3, 2021, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under federal law for failure to state a claim on which relief may be

granted, 28 U.S.C. § 1915(e)(2)(B)(ii), and declines to consider, under its supplemental

jurisdiction, Plaintiff’s claims under state law, 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to electronic service of court documents. (ECF 3.)

SO ORDERED.

 Dated:    September 3, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
